Title: From George Washington to United States Senate, 9 December 1796
From: Washington, George
To: United States Senate


                        
                            Gentlemen of the Senate, 
                             9th December 1796
                        
                        I nominate Robert Troup of New–York to be District Judge for the United States,
                            in the District of New–York, vice John Laurance who has resigned.
                        
                            Go: Washington
                            
                        
                    